Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The preliminary amendment filed on 10/25/2018 is acknowledged.
3.	In the preliminary amendment, claims 1-5 are cancelled and claims 6-15 are newly added.  Thus, claims 6-15 are currently pending in this Office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 10/25/2018 was considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 15 recite the limitation of “the first server of the fact" (emphasis added) in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature “SDN-based Live VM Migration Across Dataceters”, SIGCOMM’14, August 17-22, 2014, 2 pages (hereinafter Liu) in view of U.S. 2017/0187686 (hereinafter Shaikh).

	Regarding claims 6-7 and 12, Liu discloses a data migration system including a first data center provided in a first area, which is connected to a second data center provided in a second area over an SDN (Software Defined Network),
wherein the first data center includes:
a first server that includes a first storage unit that stores data, a request processing unit that transmits the data from the first data center to the second data center as a migration destination, and a migration determination unit that determines whether the data can be migrated, or not (pg. 584, col. 1, [Fig. 1(a) illustrates our proposed system architecture…we deploy a global orchestrator to coordinate information sharing among the Cloud OSes and the network controllers, and deploy a programmable gateway to carry out NAPT to make sure that the As shown in Fig. 1(b), the deployment consists two sites, THU site and HCR&D site…”); and

    PNG
    media_image1.png
    355
    408
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    281
    451
    media_image2.png
    Greyscale

a control device that controls the SDN, the request processing unit transmits a request for migration destination information to the second data center, and transmits the migration destination information received from the second data center, identification information on the first server, and identification information on the second server, which are identification information on the respective servers, to the control device, the control device changes a communication setting between the first server and the second server based on the migration destination information and migration source information received from the first server and SDN setting data on the communication setting of the SDN stored in a storage unit in advance (pgs. 583-584, col. 2, [2.1 Control Across Datacenters] and [2.2 Communication Across Datacenters]; “…we propose to use the network controller to respond with arp requests. To implement this, each network controller maintains a table that records the mapping of IP and MAC addresses of devices in the datacenter it says, and the global orchestrator maintains a similar table containing mapping information of all devices… The specific rules of such translation is dynamically determined by the SDN controller.),
the migration determination unit receives data on a gateway system in the second area from the second data center and determines whether the data conforms to the gateway system, or not, to determine whether the data migration is enabled, or not (pg. 584, col. 1, [In this system, we collaborate Cloud OS…] and  [Network-based optimization can be easily implemented on the controller in two aspects]; “If a request is about the VM located in another data center, the network controller will ask the orchestrator to get the corresponding MAC address.” ),
the control device executes a change in the communication setting when receiving a determination result that the migration is enabled from the first server, and when receiving a result of the changed communication setting from the control device, the migration determination unit transmits the data stored in the first storage unit to the second server according to the changed communication setting (pg. 584, col. 2, [4. IMPLEMENTATION & DEMO]; “Floodlight is selected as the network controller, and OpenStack is used as the CloudOS…”). 
Liu does not explicitly disclose the claimed feature of utilizing a legal system in a data migration system.  However, Shaikh discloses the features of providing security and privacy on a SDN ([0075]); and storing Policy data in a policy database and configuration data is stored in a configuration database ([0210 and 0237]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Shaikh in the system of Liu in view of the desire to enhance the data migration system by utilizing the security and privacy data on a SDN resulting in improving the efficiency of the optimized resource controlling process.

the latest threats and privacy data). 

Regarding claims 9 and 13, Liu in view of Shiakh discloses the data migration system wherein the migration determination unit determines whether the data conforms to the legal system, or not, based on the data on the legal system updated to the latest state, which has been received from the second data center (Liu: pg. 583, col. 2, [2.2 Communication Across Databcenters]) and (Shiakh: [0247-0248]; the latest threats and privacy data).  Therefore, the limitations of claims 9 and 13 are rejected in the analysis of claims 6 or 12, and the claims are rejected on that basis.

Regarding claims 10 and 14, Liu in view of Shiakh discloses the data migration system wherein the migration determination unit repeats data migration determination until determining that migration of the data is permitted when determining that the migration of the data is not permitted, and transmits the request for the migration destination information to another second server provided in the second data center or another server provided in another data center other than the second data center (Shiakh: [0251]).  Therefore, the limitations of claims 10 and 14 are rejected in the analysis of claims 6 or 12, and the claims are rejected on that basis.



Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MONICA M PYO/Primary Examiner, Art Unit 2161